Citation Nr: 1502694	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-47 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to an initial compensable disability rating for residuals of disc herniation at C6-C7.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988, December 1990 to May 1991, and August 2004 to November 2004.  He additionally had National Guard service from September 1987 to September 1999 and November 2001 to February 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a July 2012 rating decision issued by the VA Appeal Management Center in Washington, DC.  

The Veteran and his wife testified at a Decision Review Officer (DRO) hearing in May 2010, and at a Board hearing in March 2012.  Hearing transcripts are of record.

In a July 2012 decision, the Board granted service connection for residuals of disc herniation at C6-C7, and associated left upper extremity radiculopathy.  The Board remanded a psychiatric disability appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Evidence of record suggests that a diagnosed psychiatric disability may have become manifest prior to the Veteran's separation from his last period of active duty, or prior to his completion of National Guard service.  Remand is necessary to verify the nature of the Veteran's duty periods of National Guard service, to include specifically determining periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

The Veteran was afforded a VA mental disorder examination in October 2012.  The examiner diagnosed a current major depressive disorder and an anxiety disorder, and identified a history of alcohol dependency.  The examiner vaguely opined that neither the mood disorder nor the anxiety disorder were secondary to a service-connected disability.  The examiner did not clearly opine whether a psychiatric disability was aggravated by a service-connected disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The examiner also gave the opinion that there were no military service records linking the Veteran's current mental disorder to his military service.  The examiner did not address evidence of record, including testimony from the Veteran's wife during the May 2010 DRO hearing, that a psychiatric disability may have been present during his last period of active duty or otherwise prior to his completion of National Guard service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Finally, in October 2012, the Veteran's representative contacted VA to convey the Veteran's disagreement with the noncompensable rating assigned for his cervical spine disability in the July 2012 rating decision.  The Board is required to remand this matter for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's specific periods of ACDUTRA and INACDUTRA in 2004 and 2005 through appropriate channels.  Specific dates (not retirement points) are requested for all periods of ACDUTRA and INACDUTRA in this time frame.

2.  Obtain the Veteran's service personnel records associated with his National Guard service through appropriate channels.  

3.  Schedule the Veteran for a new VA mental health examination.  The claims file must be reviewed.  All necessary studies and tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed major depressive disorder and/or anxiety disorder had its onset during or is related to any disease, event, or injury, during active duty; or is the result of disease or injury during a verified period of ACDUTRA, or the result of injury during INACDUTRA.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the major depressive disorder and/or anxiety disorder was caused (in whole or in part) by the service-connected cervical spine disability.

If not, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the major depressive disorder and/or anxiety disorder was aggravated (permanently made worse) by the service-connected cervical spine disability.

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically address evidence of a mental disorder beginning during the Veteran's last period of active duty, and evidence that the Veteran's cervical spine disability led to the deterioration of his mental health.

4.  Send the Veteran and his representative a statement of the case with respect to the issue of entitlement to an initial compensable disability rating for residuals of disc herniation at C6-C7.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

5.  Readjudicate the issues on appeal.  If any claim remains denied, issue a supplemental statement of the case, and return this appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

